    Case 2:20-cv-05413-JFW-PLA Document 18 Filed 11/17/20 Page 1 of 1 Page ID #:94




1       Kathleen C. Jeffries (State Bar No. 110362)
        kjeffries@scopelitis.com
2       SCOPELITIS, GARVIN, LIGHT, HANSON & FEARY, LLP
        2 North Lake Avenue, Suite 560
3       Pasadena, California 91101
        Telephone: (626) 795-4700
4       Facsimile: (626) 795-4790
5       Attorneys for Defendant
        DAYLIGHT TRANSPORT, LLC
6
        Adam C. Brown (State Bar No. 161951)
7       adam@hillrivkinsbrown.com
        HILL RIVKINS BROWN & ASSOCIATES
8       A Professional Law Corporation
        11140 Fair Oaks Boulevard, Suite 100                                          JS-6
9       Fair Oaks, California 95628
        Telephone: (916) 535-0263
10      Facsimile: (916) 535-0268
11      Attorneys for Plaintiff
        FUBON INSURANCE COMPANY, LTD.
12
                                      UNITED STATES DISTRICT COURT
13                                   CENTRAL DISTRICT OF CALIFORNIA
14
        FUBON INSURANCE COMPANY, LTD.,                          )    Case No. CV 20-05413-JFW (PLAx)
15                                                              )
                               Plaintiff,                       )    ORDER ON STIPULATION RE
16                                                              )    DISMISSAL WITH PREJUDICE
           vs.                                                  )
17                                                              )
        DAYLIGHT TRANSPORT, LLC,                                )
18                                                              )
                               Defendants.                      )
19
                       Based upon the stipulation by and between the parties hereto, plaintiff Fubon
20
        Insurance Company, Ltd. (“Fubon”) and defendant Daylight Transport, LLC (“Daylight”), by and
21
        through their respective counsel of record, and the facts that a settlement agreement has been
22
        reached between such parties for full resolution of the above-referenced case and that that the
23
        terms of said agreement have been satisfied,
24
                 IT IS HEREBY ORDERED that the entire case is dismissed with prejudice, with each
25
        Each party to bear its own costs and attorneys’ fees.
26
        Dated: November 17, 2020
27
                                                                John F. Walter, U.S. District Judge
28
